Citation Nr: 1437175	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), prior to June 6, 2013.

2.  Entitlement to a rating higher than 50 percent for PTSD, from June 6, 2013.

(The issue of entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, will be the subject of a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to June 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

Concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked. 

In the present case, the VLJ discussed the issue and the bases of the prior RO determination, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In February 2012, the Board remanded this claim to send the Veteran a statement of the case and to obtain medical records.  A statement of the case was sent in February 2013 and the Veteran subsequently submitted a timely substantive appeal.  Additional medical records were associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the February 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).  That development having been completed, the claim is now ready for appellate review.

In an August 2013 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective June 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that an entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was denied entitlement to TDIU in a July 2014 rating decision.  Accordingly, the Board finds that Rice is not applicable in this case.


FINDINGS OF FACT

1.  Prior to June 6, 2013, the Veteran's PTSD was not manifested by symptoms such as occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  From June 6, 2013, the Veteran's PTSD was not manifested by symptoms such as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to June 6, 2013, the criteria for an initial rating higher than 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2013). 

2.  From June 6, 2013, the criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the Veteran's disagreement is with the initial evaluation following the grant of service connection for PTSD.  It has been held that once service connection is granted, the claim is substantiated and additional notice is not required.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained post-service treatment records, and multiple VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records were reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating Claims

The Veteran seeks an increased rating for his PTSD.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id. 

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

A.  Entitlement to an Initial Rating Higher than 30 Percent for PTSD, Prior to June 6, 2013

Service connection for PTSD was established by a May 2010 rating decision, at which time a 30 percent rating was assigned, effective from November 2006.  In an August 2013 rating decision, the Veteran's rating was increased to 50 percent, effective from June 2013.  The Veteran is requesting an increased rating for the entire appeal period.

In November 2006, the Veteran was seen at a VA Medical Center for symptoms such as difficulty with crowds, startling at unexpected noises, and nightmares at night.  Mental status exam revealed his mood was normal, he was adequately dressed and groomed, and he was oriented, provided appropriate eye contact, had normal speech and was polite and cooperative.  The Veteran denied homicidal and suicidal ideations.

In December 2006, the Veteran was formally diagnosed with PTSD, with a global assessment of functioning (GAF) score of 60, which indicates moderate impairment.  At this time, his symptoms were noted as nightmares, intrusive memories, irritability, hypervigilance, and exaggerated startle response.  Mental status exam was normal.

In March 2007, the Veteran continued to report intrusive memories and nightmares.  He indicated that he was stressed at work and felt irritable and overwhelmed.  Mental status was noted to be anxious, but he was neatly dressed and groomed.  A  GAF score of 58 was assigned.

In October 2009, the Veteran was noted to have exacerbation of re-experiencing symptoms of PTSD and irritability.  It was noted that he would benefit from regular counseling.  A GAF score of 58 was assigned.

In December 2009, the Veteran met with a social worker for PTSD counseling.  The Veteran reported that his PTSD problems have had a significant bearing on his life over the years.  The social worker noted that the Veteran had occasional nightmares, which had not resulted in chronic insomnia or routine sleeping problems.  

In January 2010, it was noted that the Veteran's PTSD symptoms were causing him to feel overly anxious/worried while at work and the Veteran reported feeling less stressed since being let go from his job.  His mood was neutral, but his anxiety was significant, although decreased since he lost his job.  Sleep was noted to be variable, with occasional nightmares.  A GAF score of 55 was assigned.

An August 2012 VA treatment note reported that the Veteran had PTSD, but stated that he handled it well and he was not on medication.  Overall, VA treatment records, prior to June 6, 2013, note GAF scores ranging in the 50's, which are indicative of moderate symptoms.  The Veteran continued to seek PTSD treatment at VA centers.  His symptoms consisted mainly of nightmares, intrusive memories, irritability, hyper vigilance, exaggerated startle response and some intermittent mild depressed mood.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as 30 percent disabling, prior to June 6, 2013.  

The evidence shows that the Veteran was able to maintain social interactions with his spouse.  Additionally, the Veteran did not experience any panic attacks, and while he did suffer from depression, there is no evidence that he suffered from symptoms such as flattened affected, difficulty understanding complex commands, or impairment of memory.  Although the Veteran experienced periods of irritability and anger, anxiety, nightmares, and hyper startle, there was no evidence of circumstantial, circumlocutory speech or impaired abstract thinking and it was noted that his nightmares did not result in chronic insomnia or routine sleeping problems.  Therefore, the Board finds that the symptomatology does not more nearly approximate the criteria for a higher 50 percent rating.  Accordingly, the 30 percent initial rating appropriately addresses the Veteran's psychiatric symptoms, prior to June 6, 2013.

The Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation, prior to June 6, 2013.  

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the rating for PTSD is the most appropriate.

B.  Entitlement to a Rating Higher than 50 Percent for PTSD, from June 6, 2013

In an August 2013 rating decision, the Veteran was assigned a rating of 50 percent for PTSD, effective June 6, 2013.  The Veteran seeks an increased rating.

The Veteran was afforded a VA examination in June 2013.  The examiner noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported that his current marriage, to his spouse of 49 years, was good.  He also reported his relationship with his three children as good with two children, and estranged with one child.  Since leaving service, the Veteran reported he has had several jobs, with occupational problems at several of his formers jobs.  The Veteran reported difficulty performing his job because he was overly anxious and quit his job in 2007 after losing his temper with his boss.  He also reported difficulty functioning in crowds.  The Veteran indicated that he has not been seen at the VA hospital for two to three years.  He denied history of suicidal thoughts, suicide attempts, homicidal thoughts, psychiatric room visits, psychosis or violent behavior.  He indicated he becomes highly anxious in crowds, feels detached from others, and has hypervigilance.  The Veteran was oriented to person, place and time.  His immediate memory was good, but his delayed memory was fair.  His concentration ability was poor, but judgment was good.  The Veteran was assigned a GAF score of 40, indicating serious symptoms.

In May 2014, the Veteran indicated that he had not received treatment for PTSD in the past year.  He reported experiencing flashbacks several times a month, as well as difficulty falling or staying asleep, irritability or outbursts or anger and suicidal thoughts.  He also reported difficulty concentrating and indicated he experiences anxiety attacks, depression attacks, and short-term memory loss.  The Veteran reported that he is able to get close to people and develop lasting friends.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that from June 6, 2013, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  The evidence shows that the Veteran was able to maintain good social interactions with most of his family members.  He has maintained a 49 year marriage and has a good relationship with two of his children.  The Veteran himself indicated that he is able to get close to people and develop lasting friendships.   Thus, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships. 

Additionally, while he does suffer from depression, there is no evidence that these periods of depression are near continuous and affect his ability to function.  Although the Veteran experiences sleep impairment, periods of irritability and anger, anxiety, nightmares, and short-term memory impairment, there is no evidence of obsessional rituals, incoherent speech, impaired impulse control, spatial disorientation, or neglect of personal appearance or hygiene.  Concerning the Veteran's occupational impairment, the Veteran indicated that he quit a job after losing his temper with his boss and also indicated he suffered from stress and anxiety during a job due to his PTSD symptoms.  However, these factors alone are not sufficient to warrant an increased rating of 70 percent for PTSD because the evidence shows that the Veteran does not meet any of the other criteria for a 70 percent rating.  Therefore, the Board finds that the symptomatology does not more nearly approximate the criteria for a higher 70 percent rating.  Accordingly, the 50 percent rating appropriately addresses the Veteran's psychiatric symptoms, from June 6, 2013.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation, from June 6, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also Fenderson, supra.

C.  Extraschedular Consideration

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The Veteran's ratings for PTSD contemplate his subjective complaints as well as his functional impairment.  Although the Veteran experienced depression, occasional suicidal ideation, difficulty in adapting to stressful circumstances, sleep impairment, periods of irritability and anger, anxiety, nightmares, and short-term memory impairment, these symptoms were not found to impair him so severely as to prevent him from functioning.  Indeed, he continued to maintain effective social relationships and was able to perform his activities of daily living and functioning.  Therefore, the Veteran's subjective complaints were included in ratings.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD, prior to June 6, 2013, is denied.

Entitlement to a rating higher than 50 percent for PTSD, from June 6, 2013, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


